Citation Nr: 0519013	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  99-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from January 1974 to January 
1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for left ear 
hearing loss.  The RO also denied his claims for higher 
ratings for his service-connected 
post-traumatic headaches and left ankle disability.

In a June 2001 decision, the Board denied the veteran's 
petition to reopen his claim for service connection for left 
hearing loss.  The Board remanded his other claims to the RO 
concerning the ratings for his post-traumatic headaches and 
left ankle disability.  The RO since has completed the 
development requested, continued to deny these claims, and 
returned them to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran has subjective complaints of recurrent 
headaches as a residual of his head injury in service; there 
are no objective clinical indications of any associated 
neurological impairment, and his headaches are not migraines.

3.  The veteran does not have moderate or greater impairment 
in his left ankle.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the 
post-traumatic headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 
8100 (2004).

2.  The criteria also are not met for a compensable rating 
for the left ankle disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claims in 
January 1999, so more than a year prior to even the VCAA's 
existence.  Obviously then, the RO could not possibly have 
complied with the requirements of a law that did not yet 
exist.  But more recently in February 2004, while the case 
was on remand, the RO sent the veteran an additional letter 
regarding the evidence that needed to be submitted for him to 
prevail on his claims, what evidence he should submit, and 
what evidence the RO would obtain for him.  The RO 
subsequently readjudicated the claims on the merits.  The RO 
also sent him the regulation pertaining to the VCAA in its 
March 2005 supplemental statement of the case (SSOC), wherein 
the RO readjudicated the claims in light of the additional 
evidence that had been submitted since the initial rating 
decision in question and prior statement of the case (SOC).

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claims), VA must ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  Id. at 120.  The 
Board again notes that the initial rating decision was 
promulgated before the implementation of the VCAA.  
Therefore, the rating decision could not have possibly 
satisfied its requirements.  But after enactment of the VCAA, 
the RO readjudicated the claims on the merits.  Consequently, 
since the veteran already has received the requisite VCAA 
notice in February 2004, on remand, any defect with respect 
to the timing of it was mere harmless error.  See, too, 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Slip op. at 15 (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this deficiency.  
Slip op. at 24.).  That is to say, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his 
increased rating claims.  And he submitted, or the RO 
obtained, his VA and private medical treatment records.  He 
also was afforded several examinations after which the 
examiners commented on the severity of his service-connected 
disabilities.

Thus, there is no evidence missing from the record that must 
be part of it for him to prevail on the claims, so the timing 
of the VCAA notice was harmless.  VAOPGCPREC 7-2004.  And for 
the reasons indicated, the content of the VCAA notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).  For these reasons, 
further VCAA notice is not required.

II.  Background

A VA examination was conducted in March 1977.  The diagnoses 
were headaches, usually mild, occasionally more severe, 
probably due to head trauma; and sprain of left ankle, 
without evidence of chronic condition of the left ankle.  

A May 1977 rating decision granted service connection for a 
scar - as a residual of a head injury, and assigned a 10 
percent rating.  Service connection also was granted for 
headaches - as a residual of an injury, and for residuals of 
a left ankle sprain, both disabilities rated at the 
noncompensable level (of 0 percent).

On VA examination in April 1978, skull and left ankle x-rays 
were normal, neurological examination was normal, and left 
ankle range of motion was normal.  

On VA examination in March 1979, the veteran complained of 
headaches, memory problems, and dizziness and blurred vision 
following exertion.  The diagnosis was scar of scalp 
following trauma, and headaches following head injury.  

A VA orthopedic examination was conducted in 1987.  The 
diagnosis was bilateral pes planus with history of left ankle 
sprain.  A VA neurological examination was conducted in May 
1990.  The diagnosis was post-traumatic headaches.  

A document shows the Social Security Administration (SSA) 
awarded disability benefits to the veteran due to organic 
brain syndrome, effective June 1990.

A July 1990 RO decision granted a higher, 10 percent, rating 
for the veteran's 
post-traumatic headaches.  

Private medical records show the veteran was treated for left 
ankle weakness from 1995 to 1996.  

A March 1996 RO decision denied service connection for 
residuals of a head injury with memory loss and reduced 
concentration.  

A VA joints examination was conducted in May 1996.  The 
diagnosis was everted feet causing some ankle pain.  No 
abnormal objective findings otherwise on examination.  The 
examiner also stated that the condition certainly could be 
corrected with the wearing of longitudinal arch supports.  

In May 1998, the veteran, in part, requested increased 
ratings for his post-traumatic headaches and left ankle 
disability.  He stated that his memory loss due to his 
in-service head injury had increased in severity.  He also 
stated that his left ankle was weak and gave out when 
walking, necessitating the use of an ankle brace.  

A VA brain and spinal cord examination was conducted in 
August 2001.  The veteran complained of scattered, almost 
daily headaches that lasted a few minutes.  Occasionally, he 
had a headache for a few days.  Neurological examination was 
normal.  The diagnosis was muscle contraction headaches, 
which the examiner did not relate to the veteran's childhood 
and head trauma.  

A VA joints examination was also conducted in August 2001.  
The veteran stated that his left ankle pain flared up once a 
month, requiring rest.  Left ankle range of motion was 
normal.  X-rays were normal.  The diagnosis was chronic left 
ankle sprain.  The examiner noted that the veteran's 
allegation of limitation was not corroborated by treatment 
record or physical findings, and he had no weakness or 
limitation on physical examination.  

A VA neurological examination was conducted in July 2003.  
The veteran complained of frequent headaches, twice a month, 
lasting all day.  Neurological examination was normal.  The 
diagnosis was tension headaches.  The examiner stated there 
was no evidence of dementia on this examination.  

A VA joints examination was also conducted in July 2003.  
Examination of the left ankle showed no swelling, fluid, 
heat, erythema, tenderness, crepitus, or laxity.  Range of 
motion of the left ankle was plantar flexion to 35 degrees, 
dorsiflexion to -17 degrees, inversion and eversion were 
normal.  The veteran's gait was independent with a very mild 
limp on the left.  There was no evidence that pain, weakened 
movement, or excess fatigability decreased motion.  The 
diagnosis was ligament damage, left ankle.  



III.  Governing Laws, Regulations and Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  A finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).



A.  Post-Traumatic Headaches

With respect to the veteran's post-traumatic headaches, a 10 
percent evaluation has been assigned under 38 C.F.R. § 
4.124a, Diagnostic Code 8045 (2000), based on his head injury 
in service.  Purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304, which in turn provides for 
dementia due to head trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, DC 8045.  This is the 
maximum evaluation for purely subjective symptoms of 
brain trauma such as headache.  

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine) and DC 8045 
(brain disease due to trauma).  Under DC 8100, a maximum 50 
percent disability rating may be assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating may be 
assigned with characteristic prostrating attacks occurring on 
an average once a month over the last several months.  On the 
other hand, the maximum available under DC 8045 is 10 percent 
for subjective complaints of headaches.  A higher than 10 
percent rating will not be assigned in the absence of a 
diagnosis of multi-infarct dementia with cerebral 
arteriosclerosis.

In this case, the Board observes the RO granted service 
connection for 
post-traumatic headaches and not for migraines, in 
particular.  The Board also finds that the analysis under DC 
8045 (brain disease due to trauma), rather than DC 8100 (for 
migraines), is consistent with the veteran's initial claim 
for headaches.  He has always maintained that his headaches 
are due to injuries he sustained to his head while in the 
military (ergo, "post-traumatic").  Therefore, the Board 
concludes that DC 8045, and not DC 8100, is applicable.  The 
veteran also essentially asserts that he has memory loss and 
dizziness associated with his post-traumatic headaches, 
but service connection for a separate disorder manifested by 
these symptoms has been denied.  And he did not appeal that 
determination.

Consequently, based on the evidence cited above, the Board 
finds there is only support for a 10 percent rating for the 
post-traumatic headaches.  These headaches are related to the 
head injury the veteran sustained in service and, thus, are 
appropriately rated as "brain injury due to trauma" under DC 
8045.  So under the applicable regulation, no greater than a 
10 percent evaluation is warranted for subjective complaints 
of headaches due to post-traumatic injury, regardless of the 
level of disability.  Accordingly, an evaluation higher than 
10 percent is not warranted.

Furthermore, as mentioned, there is no objective clinical 
evidence of any associated neurological impairment such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, or 
of multi-infarct dementia.  So a higher evaluation also is 
not warranted under related diagnostic codes, such as 
38 C.F.R. § 4.130, DC 9304.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.



B.  Left Ankle Disability

The veteran currently has a noncompensable (i.e., 0 percent) 
rating for his left ankle disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  According to this code, moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation, and a 20 percent rating requires marked limited 
motion of the ankle.  Normal range of motion in the ankle is 
from 0-20 degrees of dorsiflexion and from 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic 
Code 5271 does not provide for a noncompensable rating.  But 
in every instance where the schedule does not provide for a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Throughout the relevant period in question, the veteran has 
not had moderate (or greater marked) limitation of motion or 
other functional impairment in his left ankle.  

Even with due consideration of 38 C.F.R. § 4.40 and 4.59 and 
DeLuca, the Board finds that the veteran's left ankle 
disability is properly rated as noncompensable.  Several 
examiners have indicated there is no additional loss of 
function due to pain, etc.  

In conclusion, for these reasons, the preponderance of the 
evidence is against this claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.




ORDER

The claim for an increased rating for post-traumatic 
headaches is denied.  

The claim for an increased rating for a left ankle disability 
is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


